DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 and 13 
Cancelled: Claims 4 – 5
Added: None
Therefore Claims 1 – 3 and 6 – 20 are now pending.

Response to Arguments
Applicant’s arguments filed 09/03/2021, with respect to Claims 1 – 3 and 6 – 20 have been fully considered and are persuasive.  The applicant has amended the application to include allowable subject matter within each of the independent claims, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter

Claims 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
Claims 1 & 13: “wherein the shielding layer is formed continuously to cover a plurality of pixels of the display panel located at the second unfolding area, and wherein the shielding layer continuously extends from the second unfolding area through the folding area and does not extend into the first unfolding area.”

Claim 6: “a shielding layer located at the second unfolding area that is capable of blocking the light; and a controller that controls the operation of the shutter layer and the display panel according to a mode, wherein the controller, in a folding mode in which the folding area is folded, controls at least one of the display panel located at the first unfolding area and the display panel located at the second unfolding area to provide the light and controls the shutter layer to transmit the light and, in an unfolding mode in which the folding area is not folded, controls both the display panel located at the first unfolding area and the -3- 115683233.1Appin No. 16/364,879 Amdt date December 3, 2021 Reply to Office action of September 3, 2021 display panel located at the second unfolding area to provide the light and controls the shutter layer not to transmit the light.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625